   Case 2:20-cr-00365-SDW Document 24 Filed 05/18/20 Page 1 of 1 PageID: 49




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                               MINUTES OF PROCEEDINGS


NEWARK                                                             DATE: May 18, 2020
JUDGE: Susan D. Wigenton

COURT REPORTER: Joanne Sekella

DEPUTY CLERK: Carmen D. Soto

Title of Case:                                                     Docket # 20-CR-365

U.S.A. v. SAMORA PATTERSON

Appearances:
Sean Sherman, AUSA for Gov
K. Anthony Thomas, Esq. (AFPD)

Nature of Proceeding:    ARRAIGNMENT ON INFORMATION

All parties present via Zoom video conference.
Consent by defendant to proceed via Zoom videoconference placed on the record.
Consent order to be filed.

Defendant was advised of the charges on the Information;
Defendant waived reading of the Information and plead Not Guilty to all counts of the Information;
Scheduling order to be signed and filed.
Continuance order to be submitted.



Time Commenced 11:10 a.m.
Time Adjourned 11:35 a.m.
Total Time: 25 mins.

cc: chambers                                                Carmen D. Soto
                                                            Deputy Clerk
